DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
In view of the Amendments to the Claims filed August 23, 2021, the provisional rejections of claims 1 and 3-21 on the ground of nonstatutory double patenting previously presented in the Office Action sent October 18, 2018 have been substantially maintained and modified only in response to the Amendments to the Claims.
In view of the Amendments to the Claims filed August 23, 2021, the rejections of claims 6, 10, 15, 16, 20, and 21 under 35 U.S.C. 112(a) previously presented in the Office Action sent October 18, 2018 have been withdrawn. 
In view of the Amendments to the Claims filed August 23, 2021, the rejections of claims 1, 3-10, 15-17, 20, and 21 under 35 U.S.C. 112(a) previously presented in the Office Action sent October 18, 2018 have been substantially maintained and modified only in response to the Amendments to the Claims.
In view of the Amendments to the Claims filed August 23, 2021, the rejections of claims 1, 3-10, 15-17, 20, and 21 under 35 U.S.C. 103 previously presented in the Office Action sent October 18, 2018 have been modified in response to the Amendments to the Claims.
Claims 1 and 3-21 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1 and 3-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-22 of copending Application No. 14/317,939, unpatentable over claims 1 and 3-20 of copending Application No. 14/317,951, unpatentable over claims 1 and 3-21 of copending Application No. 14/317,956, and unpatentable over claims 1, 3, 4, 8-10, and 12-26 of copending Application No. 14/317,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in instant claims 1 and 3-19 are recited in the claims of the copending applications cited above all but the coating being applied to a three-dimensional window surface of a military aircraft. However, the coatings for a three-dimensional window surface of a military aircraft are intended use limitations in claims directed towards apparatuses, and coatings being applied specifically to a window surface of a military aircraft as method claims is an obvious application as explained in the rejections of the claims below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites, “removal of at least some air entrapped between the transfer film and the three-dimensional window surface” on line 20.
The specification, as originally filed, does not evidence applicant had in possession an invention including “removal of at least some air entrapped between the transfer film and the three-dimensional window surface”.
The specification teaches in [0019-0020] that laminated onto the fuselage panel using stretching and press-forming, with or without vacuum assistance in removing entrained air, is the electricity-generating OPV device 204/304, which is adhered to the panel using the pressure-sensitive adhesive layer 205/305, and is supported by the thin flexible substrate layer 203/303. Also see original claims 15 and 16.
However, the specification does not discuss or depict where the entrapped air is located.  
The claim requires removing at least some air from a specific location of the coating, “between the transfer film and the three-dimensional window surface”. 
The instant specification does not evidence applicant had in possession an invention teaching removing at least some air from a specific location of “between the transfer film and the three-dimensional window surface”. 
Claim 16 recites, “removal of air entrapped between the transfer film and the three-dimensional window surface” on line 8-9.
The specification, as originally filed, does not evidence applicant had in possession an invention including “removal of air entrapped between the transfer film and the three-dimensional window surface”.
The specification teaches in [0019-0020] that laminated onto the fuselage panel using stretching and press-forming, with or without vacuum assistance in removing entrained air, is the electricity-generating OPV device 204/304, which is adhered to the panel using the pressure-sensitive adhesive layer 205/305, and is supported by the thin flexible substrate layer 203/303. Also see original claims 15 and 16.
However, the specification does not discuss or depict where the entrapped air is located.  
The claim requires removing air from a specific location of the coating, “between the transfer film and the three-dimensional window surface”. 
The instant specification does not evidence applicant had in possession an invention teaching removing air from a specific location of “between the transfer film and the three-dimensional window surface”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 15-17, 20, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites, “military aircraft”. It is unclear as to what limitations the term "military" imparts on the claimed components. Dependent claims are rejected for dependency. 
Claim 1 recites, “the conformal organic photovoltaic device provides low specific weight and flexibility for military aircraft applications”.
It is unclear as to what structures of the claimed conformal organic photovoltaic device are encompassed by the phrase “provides low specific weight and flexibility for military aircraft applications” and what structures of the conformal organic photovoltaic device are specifically excluded by the phrase “provides low specific weight and flexibility for military aircraft applications” because it is unclear what limitations the relative term “low” definitely imparts on the specific weight and because it is unclear what limitations the term “military aircraft applications” definitely imparts on the claimed structure of the conformal organic photovoltaic device. Dependent claims are rejected for dependency. 
Claim 15 requires, “the support substrate, the flexible transparent substrate, the transfer release layer, the conformal organic photovoltaic device, and the press-sensitive adhesive forming a transfer film”.
However, claim 15 later recites, “removing the support substrate and the transfer release layer from the transfer film leaving the transfer film on the curved surface of the three-dimensional window surface”.  
It is unclear as to scope of steps encompassed by the claim phrase “removing the support substrate and the transfer release layer from the transfer film leaving the transfer film on the curved surface of the three-dimensional window surface” because it is unclear how the transfer film, which requires the support substrate and the transfer release layer, can have the support substrate and the transfer release layer removed and also leaving the transfer film, which includes the support substrate and the transfer release layer, on the curved surface of the three-dimensional window surface.
Claim 16 recites the limitation "the transfer film" on line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1).
With regard to claims 1, 3, and 17, Kaltenbrunner et al. discloses an electricity-generating coating for a three-dimensional window surface of a military aircraft, the electricity-generating coating comprising:
a conformal organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed conformal organic photovoltaic device; see Fig. 1a-e depicting cited cells flexibly conforming under compression and stretching), including 
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic 
the conformal organic photovoltaic device is flexible and configured to be adhered to the three-dimensional window surface, along with wires and power electronics to allow such coatings to provide electricity for electrical systems on-board the military aircraft (paragraph [0020] of the instant specification teaches flexibility of OPV devices, see instant Fig. 4 depicting bending radius; the instant specification does not specify any degree of flexibility; the flexible PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device of Kaltenbrunner et al. is cited to read on the claimed “configured to be adhered to the three-dimensional window surface along with wires and power electronics to allow such coatings to provide electricity for electrical systems on-board the military aircraft” because it is depicted in Fig. 1a-e as flexibly adhered on a curved three-dimensional surface and comprising electrodes; also see page 3 teaching “Extreme bending flexibility demonstrated by wrapping a solar cell around a 35 µm radius human hair”; note the flexibility of the cited conformal organic photovoltaic device of Kaltenbrunner et al. depicted in Fig. 1a-e compared to the flexibility of the OPV of the instant application at Fig. 4), and wherein
the conformal organic photovoltaic device is semitransparent (see Fig. 1 depicting cited organic photovoltaic device capable of partially transmitting radiation reading on the claimed semitransparent), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer), wherein
the conformal organic photovoltaic device is covered by the flexible transparent substrate (see “Substrate preparation” and “Device fabrication” at right column, page 6 disclosing flexible transparent “PET” substrate layer with cited PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device deposited  thereon, which is cited to provide for the claimed covered by the flexible transparent substrate) and
the conformal organic photovoltaic device provides low specific weight and flexibility for military aircraft applications (the cited conformal organic photovoltaic device is cited to read on the claimed “provides low specific weight and flexibility for military aircraft applications” because it inherently comprises a low specific weight, a specific weight lower than another specific weight such as a higher specific weight, is taught as having “Extreme bending flexibility”, and is depicted in Fig. 1a-e as flexibly adhered on a curved three-dimensional surface and comprising electrodes). 

Kaltenbrunner et al. does not disclose comprising a pressure-sensitive adhesive on the conformal organic photovoltaic device and on an opposite side of the conformal organic photovoltaic device from the flexible transparent substrate.
However, Kim discloses an electricity-generating coating for a three-dimensional window surface (see Title) and discloses 
a flexible transparent substrate (21, Fig. 2 inherently comprising some degree of flexibility & see [0013] teaching substrate 21 can be transparent when also disposed in the visible area), 
a photovoltaic device (22, Fig. 2) and 
a pressure-sensitive adhesive on an opposite side of the photovoltaic device from the flexible transparent substrate (30 depicted in Fig. 2 as on an opposite side of the photovoltaic device 22 from the cited flexible transparent substrate 21; see [0037] exemplifying PVB or EVA), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0013] teaching adhesive is transparent when also disposed in the visible area; see [0037] exemplifying PVB or EVA). 

Kim teaches the cited pressure-sensitive adhesive serves to adhere the cited photovoltaic device to a desired surface, such as a surface of a glass window (see [0037]; see [0013] also teaching disposing in the visible area).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim because it would provide for adhering the conformal organic photovoltaic device to a desired surface. 
The combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses
the cited pressure-sensitive adhesive, like PVB or EVA, which is flexible and configured to adhere and conform the conformal organic photovoltaic device to the three-dimensional window surface (the cited pressure-sensitive adhesive of Kim, like PVB or EVA, is cited to read on the claimed “flexible” because it comprises some degree of flexibility; the cited pressure-sensitive adhesive of Kim is cited to read on the claimed “configured to adhere and conform the conformal organic photovoltaic device to the three-dimensional window surface” because it is depicted in Fig. 2 and described in [0037] as serving to adhere a photovoltaic device to a three-dimensional window surface and Kaltenbrunner et al. teaches in Fig. 1a-e the cited conformal organic photovoltaic device flexibly adhered on a curved three-dimensional surface) 
such that light is capable of passing through the conformal organic photovoltaic device and the pressure sensitive adhesive of the electricity-generating coating from either side (recall cited pressure-sensitive adhesive of Kim taught in [0013] as transparent which is capable of allowing light passing through from either side and the electricity generating coating including the semitransparent conformal photovoltaic device of Kaltenbrunner et al. cited to be capable of allowing light passing through from either side).
With regard to claims 4, 5, 7-9, independent claim 1 and dependent claim 4 are obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. discloses wherein 
the conformal organic photovoltaic deice is protected by a transparent encapsulant material (see right column, page 6 disclosing cited 
the conformal organic photovoltaic device is configured to be directly coated/adhered on a curved or completely planar three-dimensional window surface (the cited conformal organic photovoltaic device is cited to read on the claimed configured to be directly coated/adhered on a curved or completely planar three-dimensional window surface because it is depicted in Fig. 1a-e as flexibly adhered on a curved three-dimensional surface in which the flexibility would also allow for coating/adhering onto a planar surface).
With regard to claims 6 and 10, dependent claims 4 and 8 are obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. 
The cited electricity-generating coating of Kaltenbrunner et al., as modified by Kim above, is cited to read on the claimed conformal organic photovoltaic device “configured to adhere to a three-dimensional window…the three-dimensional window surface comprises a curved surface…the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive” because it is depicted in Fig. 1a-e of Kaltenbrunner et al. as flexibly adhered on a curved three-dimensional surface which the cited conformal organic photovoltaic device has a curved surface which 
The cited conformal organic photovoltaic device of Kaltenbrunner et al. is cited to read on the claimed “is configured to adhere to the three-dimensional surface of the military aircraft without vacuum assistance in removing entrained air” because it is depicted in Fig. 1a-e as flexibly adhered on a curved three-dimensional surface without vacuum assistance in removing entrained air.
With regard to claims 11, 12, and 18, Kaltenbrunner et al. discloses a transfer film comprising 
a support substrate (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer);
a transfer release layer laminated between the support substrate and the flexible transparent substrate (such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate), and 
an organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed organic photovoltaic device) comprising
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic 
on an opposite side of the flexible transparent substrate from the transfer release layer (see “Device fabrication” section at right column, page 6 disclosing the cited organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer), wherein
the organic photovoltaic device is semitransparent and flexible (see Fig. 1 depicting cited optoelectronic device capable of partially transmitting radiation reading on the claimed semitransparent; the cited organic photovoltaic device is cited to read on the claimed “flexible” because it comprises some degree of flexibility).

Kaltenbrunner et al. does not disclose a transfer film comprising a pressure-sensitive adhesive on an opposite side of the organic photovoltaic device from the flexible transparent substrate.
However, Kim discloses an electricity-generating coating for a three-dimensional window surface (see Title) and discloses 
a flexible transparent substrate (21, Fig. 2 inherently comprising some degree of flexibility & see [0013] teaching substrate 21 can be transparent when also disposed in the visible area), 
a photovoltaic device (22, Fig. 2) and 
a pressure-sensitive adhesive on an opposite side of the photovoltaic device from the flexible transparent substrate (30 depicted in Fig. 2 as on an opposite side of the photovoltaic device 22 from the cited flexible transparent substrate 21; see [0037] exemplifying PVB or EVA), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0013] teaching adhesive is transparent when also disposed in the visible area; see [0037] exemplifying PVB or EVA). 

Kim teaches the cited pressure-sensitive adhesive serves to adhere the cited photovoltaic device to a desired surface, such as a surface of a glass window (see [0037]; see [0013] also teaching disposing in the visible area).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim because it would provide for adhering the conformal organic photovoltaic device to a desired surface. 
The combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses 
the cited pressure-sensitive adhesive, like PVB or EVA, which is flexible and configured to adhere and conform the organic photovoltaic device to a three-dimensional window surface of an aircraft (the cited pressure-sensitive adhesive of Kim, like PVB or EVA, is cited to read on the claimed “flexible” because it [0037] as serving to adhere a photovoltaic device to a three-dimensional window surface and Kaltenbrunner et al. teaches in Fig. 1a-e the cited conformal organic photovoltaic device flexibly adhered on a curved three-dimensional surface) 
upon removal of the support substrate and the transfer release layer from the flexible transparent substrate (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate) 
such that light is capable of passing through the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive from either side (recall cited pressure-sensitive adhesive of Kim taught in [0013] as transparent which is capable of allowing light passing through from either side and recall the cited PET flexible transparent substrate and the cited organic photovoltaic device of Kaltenbrunner et al. cited to be capable of allowing light passing through from either side).
Claims 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1), as applied to .
With regard to claims 13 and 19, independent claim 11 is obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. 
Modified Kaltenbrunner et al. does not disclose wherein the support substrate is a flexible material such as a polymer or metal foil compatible with roll-to-roll manufacturing techniques.
However, Zhao et al. discloses photovoltaic transfer films and discloses glass substrates, like that cited in Kaltenbrunner et al., can be used as well as flexible polymer materials (see [0055]). Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the transfer film of modified Kaltenbrunner et al. to include using a flexible polymer substrate, as taught in Zhao et al., because the selection of a known material based on its suitability for its intended use, in the instant case a substrate material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would allow for roll-to-roll manufacturing.
With regard to claim 14, dependent claim 13 is obvious over Kaltenbrunner et al. in view Kim and Zhao et al. under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a method of manufacture of the transfer film of claim 13 comprising: 
coating the support substrate with the transfer release layer (recall the substituted flexible polymer substrate, which is cited to read on the claimed “flexible foil”, discloses in “Substrate and preparation” at right column page 6 of Kaltenbrunner et al. is coated with the cited PDMS transfer release material), 
laminated the support substrate and the transfer release layer with the flexible transparent substrate (recall PET flexible transparent substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited glass support substrate and PDMS transfer release layer), 
coating the flexible transparent substrate with the organic photovoltaic device (recall multilayer PEDOT:PSS/P3HT:PCBM type solar cells at right column, page 6 of Kaltenbrunner et al.), and 
coating the organic photovoltaic device with the pressure-sensitive adhesive (recall pressure-sensitive adhesive taught by Booth et al.) and 
utilizing solution-processing (see “Device fabrication” at right column, page 6 of Kaltenbrunner et al.).

Modified Kaltenbrunner et al. does not disclose the method can be done all in a roll-to-roll manner to allow low-cost, high-throughput manufacturing.
However, Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to form the transfer film all in a roll-to-roll manner as suggested by Zhao et al. because it .
Claims 15, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1), as applied to claims 1, 3-12, 17, and 18 above, and in further view of Shrotriya et al. (U.S. Pub. No. 2009/0229667 A1).
With regard to claim 15, independent claim 1 and dependent claim 3 are obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses an electricity-generating coating further comprising 
a support substrate (Kaltenbrunner et al.: see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (Kaltenbrunner et al.: such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered 
the support substrate, the flexible transparent substrate, the transfer release layer, the conformal organic photovoltaic device, and the pressure-sensitive adhesive forming a transfer film (cited glass support substrate, PET flexible transparent substrate, PDMS transfer release layer, and PEDOT:PSS/P3HT:PCBM type organic photovoltaic device of Kaltenbrunner et al. modified to include the cited pressure-sensitive adhesive of Booth et al. are cited to read on the claimed "transfer film" as it is a thin film for transferring the PEDOT:PSS/P3HT:PCBM type organic photovoltaic device) wherein
the conformal organic photovoltaic device is on an opposite side of the flexible transparent substrate from the transfer release layer (Kaltenbrunner et al.: see “Device fabrication” section at right column, page 6 disclosing the cited conformal organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer). 

Modified Kaltenbrunner et al. does not disclose applying the transfer film to the three-dimensional window surface of the military aircraft in such a way as to adhere the pressure-sensitive adhesive to the window surface, providing conformal adhesion of the transfer film to the three-dimensional window surface using press-forming, and removing the support substrate and the transfer release layer from the transfer film. 

The only difference between the invention, as claimed, and the method of modified Kaltenbrunner et al. is the explicit application of applying the transfer film specifically to a military aircraft window surface.
However, Shrotriya et al. discloses a flexible organic photovoltaic cell and discloses it is conventionally known to apply the devices on three-dimensional windows, and even on military aircrafts (see [0111]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to a three-dimensional military aircraft window as taught by Shrotriya et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The only other difference between the invention, as 
With regard to claim 16, dependent claim 6 is obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. teaches the conformal organic photovoltaic device having a curved surface (see Fig. 1(a-e) and description showing radius of curvature of the flexible conformal organic photovoltaic device). Modified Kaltenbrunner et al. discloses an electricity-generating coating further comprising 
a support substrate (Kaltenbrunner et al.: see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (Kaltenbrunner et al.: such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate),
the support substrate, the flexible transparent substrate, the transfer release layer, the organic photovoltaic device, and the pressure-sensitive adhesive forming a transfer film (cited glass support substrate, PET flexible transparent substrate, PDMS transfer release layer, and PEDOT:PSS/P3HT:PCBM type organic photovoltaic device of Kaltenbrunner et al. modified to include the cited pressure-sensitive adhesive of Booth et al. are cited to read on the claimed "transfer film" as it is a thin film for transferring the PEDOT:PSS/P3HT:PCBM type organic photovoltaic device) wherein
the organic photovoltaic device is on an opposite side of the flexible transparent substrate from the transfer release layer (Kaltenbrunner et al.: see “Device fabrication” section at right column, page 6 disclosing the cited conformal organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer). 

Modified Kaltenbrunner et al. does not disclose a method of manufacturing the electricity-generating coating of claim 16 wherein the method comprises applying the transfer film to a three-dimensional window surface in such a way as to adhere the 
However, Kaltenbrunner et al. discloses a coating for a conformal organic photovoltaic device and discloses removal of the support substrate and transfer release film after adhering the conformal organic photovoltaic device to a surface (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer; see FIG. 1a-e depicting conformal organic photovoltaic device adhered to compressed curved surface) and Kim is cited to teach including a pressure-sensitive adhesive to adhere the  conformal organic photovoltaic device to a surface (recall modification of Kaltenbrunner et al. with the pressure-sensitive adhesive of Kim which is cited to implicitly suggests “press-forming” as some amount of pressure/force acts on the cited pressure-sensitive adhesive and photovoltaic device when adhered to the surface).
The only difference between the invention, as claimed, and the coating and method of modified Kaltenbrunner et al. is the explicit application of applying the coating specifically to a three-dimensional window surface.
However, Shrotriya et al. discloses a flexible organic photovoltaic cell and discloses it is conventionally known to apply the devices on three-dimensional windows, and even on military aircrafts (see [0111]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to 
With regard to claims 20 and 21, independent claim 1 is obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above.
Modified Kaltenbrunner et al. does not disclose further comprising the three-dimensional window surface. 
However, Shrotriya et al. discloses a flexible organic photovoltaic cell and discloses it is conventionally known to apply the devices on three-dimensional windows, and even on military aircrafts (see [0111]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to a three-dimensional aircraft window as taught by Shrotriya et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The only other difference between the invention, as claimed, and the method of modified Kaltenbrunner et al. is that the aircraft window is curved, and with a uniform curved surface or a varying curved surface. However, it would have been obvious to a person having ordinary skill in the art to have tried to adhere the transfer film to a curved three-dimensional aircraft window surface because a curved window surface is one in a finite number of window surfaces, finite options being planar and curved, within the technical grasp of a skill artesian (see MPEP 2143 E) which would have provided reasonable expectation of success based on the flexibility of the transfer film. It would have also been obvious to a person having ordinary skill in the art to have tried to adhere the transfer film to a three-dimensional aircraft window with a uniform curved surface and a three-dimensional military aircraft window with a varying curved 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 18, 2021